DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US20140255116) in view of Qi (CN104551178) and Leblanc (US20180281085).
Regarding claim 1, Myers teaches a cutting tool (10) comprising: an elongate body having a first (14) and a second end (24) and a rotational axis (A) extending through said first (14) and said second end (24) of said elongate body (See Fig. 1 depicting the elongate body, the first end 14, and second end 24), said second end (24) of said elongate body defining a cutting edge (28) (See Fig. 1 depicting the cutting edge 28 on the second end 24), said elongate body defining a bore (18) which extends along said rotational axis (A) such that in use of the cutting tool (10) (See Fig. 2), a flow of coolant flows through said bore (18) from a pressurized coolant source in a direction from said first end (14) of said elongate body towards said second end (24) of said elongate body (See Fig. 2 and paragraph 0021 describing the flow of coolant), said elongate body defining a plurality of channels (36, 38) in fluid communication with said bore (18) (See Fig. 2 and paragraph 0026 describing the fluid communication), said channels (36, 38) extending from a downstream termination of said bore (18) towards a vicinity of said cutting edge (28) (See modified Fig. 2 depicting the downstream termination and channels 36, 38 and paragraph 0026), said elongate body defining a plurality of flutes (17) which during relative rotation of the cutting tool (10) relative to the workpiece and in use of the cutting tool (10), facilitates a further flow of said coolant and the chips removed from the workpiece by said cutting edge (28), through said plurality of flutes (17) towards said first end (14) of said elongate body (See Fig. 1 depicting the flutes); and said bore (18) being straight and having cross-sectional area which inhibits undue restriction of said flow of coolant and such that a spiral flow of coolant is avoided so that a pressure of the coolant from the pressurized coolant source does not dissipate substantially during said flow of coolant through said bore (18) to said vicinity of said cutting edge (28) (See Fig. 2 depicting the bore as straight and inherently has a cross sectional area); wherein said elongate body defining a flute rib between each adjacent flute (17), each flute rib being stronger due to an absence of a coolant bore extending spirally therethrough (See modified Fig. 1 depicting the flute rib and Fig. 2 depicting an absence of a spiral coolant bore); wherein said bore (18) permits a generation of a variety of angular dispositions of said plurality of flutes (17) along said elongate body because a requirement to follow any spiral bore is avoided (See Fig. 1 and 2 depicting the bore and flutes). Although Myers teaches the cutting tool can be made of a material with similar characteristics and properties of steel (See paragraph 0037), Myers does not specifically teach the cutting tool is generated from a carbide blank; and each flute of said plurality of flutes defining an angle less than 20 degrees relative to said rotational axis thereby reducing a distance travelled by the chips evacuated by said further flow of coolant from said cutting edge to said first end of said elongate body so that any blockage of said further flow of coolant by the chips is minimized thus reducing any possibility of breakage of the cutting tool.

    PNG
    media_image1.png
    786
    541
    media_image1.png
    Greyscale

Modified Fig. 1 of Myers (US20140255116)


    PNG
    media_image2.png
    784
    740
    media_image2.png
    Greyscale

Modified Fig. 2 of Myers (US20140255116)

Qi teaches the cutting tool is generated from a carbide blank (See paragraph 0010 describing the cutting tool is made of carbide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting tool of Myers to be made from a carbide blank, as taught by Qi. Doing so would provide higher productivity, higher machining security, and resistance to wear from machining (See paragraph 0004).
Leblanc teaches wherein each flute of said plurality of flutes (5) defines an angle less than 20 degrees relative to said rotational axis (A) thereby reducing a distance travelled by the chips evacuated by said further flow of coolant and the chips from said cutting edge to said first end of said elongate body so that any blockage of said further flow of coolant is minimized thus reducing any possibility of breakage of the cutting tool (See Fig. 2, paragraph 0006 describing the angle being in the range of 15 to 50 degrees, and paragraph 0042 describing the angle aids in removing chips easily and reduces/limits friction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Myers to provide a plurality of flutes defining an angle less than 20 degrees, as taught by Leblanc. Doing so would provide ease in removing chips and reduce/limit friction (See paragraph 0042).
Regarding claim 2, Myers as modified teaches the cutting tool (10) as set forth in claim 1 wherein said elongate body is of cylindrical configuration (See Fig 1 and 5 depicting the elongate body as cylindrical).
Regarding claim 3, Myers as modified teaches the cutting tool (10) as set forth in claim 1 wherein said first end (14) of said elongate body defines a shank (12) (See Fig. 1).
Regarding claim 4, Myers as modified teaches the cutting tool (10) as set forth in claim 1 wherein said bore (18) is disposed coaxially relative to said rotational axis (A) (See Fig. 2).
Regarding claim 5, Myers as modified teaches the cutting tool as set forth in claim 1 wherein said bore (18) has a uniform cross sectional area from said first end (14) of said elongate body to said downstream termination of said bore (18) (See modified Fig. 2 depicting the bore 14 and downstream termination)
Regarding claim 6, Myers as modified teaches the cutting tool (10) as set forth in claim 1 wherein each channel of said plurality of channels (36, 38) has a uniform cross-sectional area from said downstream termination of said bore (18) towards a vicinity of said cutting edge (28) (See modified Fig. 2 depicting the plurality of channels and the downstream termination).
Regarding claim 7, Myers as modified teaches the cutting tool (10) as set forth in claim 1 wherein each channel of said plurality of channels (36, 38) has a cross-sectional area which is equal to a cross-sectional area of an adjacent channel (See Fig. 2 and 5 depicting the plurality of channels having the same dimensions).
Regarding claim 8, Myers as modified teaches the cutting tool (10) as set forth in claim 7. Myers fails to specifically teach wherein a sum of said cross-sectional areas of all of said channels of said plurality of channels is equal to a cross-sectional area of said bore. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide cross sectional areas of all channels to sum up to the cross sectional area of said bore in order to maintain the pressure of the coolant through the cutting tool, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Myers as modified teaches the cutting tool (10) as set forth in claim 1. However, Myers fails to specifically teach wherein each flute of said plurality of flutes is formed with a maximum cross-sectional area while maintaining structural integrity of said elongate body so that each of said flutes avoids exposure of said bore while permitting a maximum evacuation of the chips by said further flow of coolant. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each flute with a maximum cross sectional area while maintaining structural integrity of said elongate body in order to save manufacturing costs, provide the greatest clearance for chips and coolant, and maintain the strength of the cutting tool, since it has been held that discovering an optimum value of a result effective variable involves only routine (See 103 rejection of claim 8).
Regarding claim 10, Myers as modified teaches the cutting tool (10) as set forth in claim 1, wherein each flute of said plurality of flutes (17) has a cross-sectional area in the absence of any adjacent spiral coolant bores so that the chips are easily evacuated by said further flow of coolant from said cutting edge (28) through said flutes (17) towards said first end (14) of said elongate body (See Fig 1 and 2 depicting the cutting tool absent of spiral coolant bores).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Myers (US20140255116) in view of Qi (CN104551178).
Regarding claim 14, Myers teaches a cutting tool (10) comprising: an elongate body having a first (14) and a second end (24) and a rotational axis (A) extending through said first (14) and said second end (24) of said elongate body (See Fig. 1 depicting the elongate body, the first end 14, and second end 24), said second end (24) of said elongate body defining a cutting edge (28) (See Fig. 1 depicting the cutting edge 28 on the second end 24), said elongate body defining a bore (18) which extends along said rotational axis (A) such that in use of the cutting tool (10) (See Fig. 2), a flow of coolant flows through said bore (18) from a pressurized coolant source in a direction from said first end (14) of said elongate body towards said second end (24) of said elongate body (See Fig. 2 and paragraph 0021 describing the flow of coolant), said elongate body defining a plurality of channels (36,38) in fluid communication with said bore (18) (See Fig. 2 and paragraph 0026 describing the fluid communication), said channels (36, 38) extending from a downstream termination of said bore (18) towards a vicinity of said cutting edge (28) (See modified Fig. 2 depicting the downstream termination and channels 36, 38 and paragraph 0026), said elongate body defining a plurality of flutes (17) which during relative rotation of the cutting tool (10) relative to the workpiece and in use of the cutting tool (10), facilitates a further flow of said coolant and the chips removed from the workpiece by said cutting edge (28), through said plurality of flutes (17) towards said first end (14) of said elongate body (See Fig. 1 depicting the flutes); and said bore (18) being straight and having a cross-sectional area for inhibiting undue restriction of said flow of coolant and such that a spiral flow of coolant is avoided so that a pressure of the coolant from the pressurized coolant source does not dissipate substantially during said flow of coolant through said bore (18) (See Fig. 2 depicting the bore as straight and inherently has a cross sectional area); and each flute of said plurality of flutes (17) having a cross-sectional area in the absence of any adjacent spiral coolant bores so that the chips are easily evacuated by said further flow of coolant from said cutting edge (28) through said flutes (17) towards said first end (14) of said elongate body (See Fig 1 and 2 depicting the cutting tool absent of spiral coolant bores). Although Myers teaches the cutting tool can be made of a material with similar characteristics and properties of steel (See paragraph 0037), Myers does not specifically teach the cutting tool is generated from a carbide blank. 
Qi teaches the cutting tool is generated from a carbide blank (See paragraph 0010 describing the cutting tool is made of carbide).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting tool of Myers to be made from a carbide blank, as taught by Qi. Doing so would provide higher productivity, higher machining security, and resistance to wear from machining (See paragraph 0004).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Myers (US20140255116) in view of Qi (CN104551178) and Leblanc (US20180281085).
Regarding claim 15, Myers teaches a cutting tool (10) comprising: an elongate body having a first (14) and a second end (24) and a rotational axis (A) extending through said first (14) and said second end (24) of said elongate body (See Fig. 1 depicting the elongate body, the first end 14, and second end 24), said second end (24) of said elongate body defining a cutting edge (28) (See Fig. 1 depicting the cutting edge 28 on the second end 24), said elongate body defining a bore (18) which extends along said rotational axis (A) such that in use of the cutting tool (10) (See Fig. 2), a flow of coolant flows through said bore (18) from a pressurized coolant source in a direction from said first end (14) of said elongate body towards said second end (24) of said elongate body (See Fig. 2 and paragraph 0021 describing the flow of coolant), said elongate body defining a plurality of channels (36,38) in fluid communication with said bore (18) (See Fig. 2 and paragraph 0026 describing the fluid communication), said channels (36, 38) extending from a downstream termination of said bore (18) towards a vicinity of said cutting edge (28) (See modified Fig. 2 depicting the downstream termination and channels 36, 38 and paragraph 0026), said elongate body defining a plurality of flutes (17) which during relative rotation of the cutting tool (10) relative to the workpiece and in use of the cutting tool (10), facilitates a further flow of said coolant and the chips removed from the workpiece by said cutting edge (28), through said plurality of flutes (17) towards said first end (14) of said elongate body (See Fig. 1 depicting the flutes); and said bore (18) being straight and having a cross-sectional area for inhibiting undue restriction of said flow of coolant and such that a spiral flow of coolant is avoided so that a pressure of the coolant from the pressurized coolant source does not dissipate substantially during said flow of coolant through said bore (18) to a vicinity of said cutting edge (28) (See modified Fig. 2 depicting the bore as straight and inherently has a cross-sectional area); said elongate body being of cylindrical configuration (See Fig 1 and 5 depicting the elongate body as cylindrical); said first end (14) of said elongate body defining a shank (12) (See Fig. 1); said bore (18) being disposed coaxially relative to said rotational axis (A) (See Fig. 2); said bore (18) having a uniform cross-sectional area from said first end (14) of said elongate body to said downstream termination of said bore (18) (See modified Fig. 2 depicting the bore 14 and downstream termination); each channel of said plurality of channels (36, 38) having a uniform cross-sectional area from said downstream termination of said bore (18) towards a vicinity of said cutting edge (28) (See modified Fig. 2 depicting the plurality of channels and the downstream termination); each channel of said plurality of channels (36, 38) having a cross-sectional area which is equal to a cross-sectional area of an adjacent channel (See Fig. 2 and 5 depicting the plurality of channels having the same dimensions); each flute of said plurality of flutes (17) has a cross-sectional area in the absence of any adjacent spiral coolant bores so that the chips are easily evacuated by said further flow of coolant from said cutting edge (28) through said flutes (17) towards said first end (14) of said elongate body (See Fig 1 and 2 depicting the cutting tool absent of spiral coolant bores); said elongate body defining a flute rib between each adjacent flute (17), each flute rib being stronger due to an absence of a coolant bore extending spirally therethrough (See modified Fig. 1 depicting the flute rib and Fig. 2 depicting an absence of a spiral coolant bore); said bore (18) permitting a generation of a variety of angular dispositions of said flute (17) along said elongate body because a requirement to follow any spiral bore is avoided (See Fig. 1 and 2 depicting the bore and flutes). Although Myers teaches the cutting tool can be made of a material with similar characteristics and properties of steel (See paragraph 0037), Myers does not specifically teach the cutting tool is generated from a carbide blank , wherein a sum of said cross-sectional areas of all of said channels of said plurality of channels being equal to a cross-sectional area of said bore, each flute of said plurality of flutes is formed with a maximum cross sectional area while maintaining structural integrity of said elongate body so that each of said flutes avoids exposure of said bore while permitting a maximum evacuation of the chips by said further pressure of coolant, each flute of said plurality of flutes defining an angle less than 20 degrees relative to said rotational axis thereby reducing a distance travelled by the chips evacuated by said further pressure flow of coolant and the chips from said cutting edge to said first end of said elongate body so that any blockage of said further flow of coolant is minimized thus reducing any possibility of breakage of the cutting tool.
Qi teaches the cutting tool is generated from a carbide blank (See paragraph 0010 describing the cutting tool is made of carbide) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting tool of Myers to be made from a carbide blank, as taught by Qi. Doing so would provide higher productivity, higher machining security, and resistance to wear from machining (See paragraph 0004).
Although Myers does not specifically teach a sum of said cross-sectional areas of all of said channels of said plurality of channels is equal to a cross-sectional area of said bore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide cross-sectional areas of all channels to sum up to the cross-sectional area of said bore in order to maintain the pressure of coolant through the cutting tool, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See 103 rejection of claim 8).
Although Myers does not specifically teach each flute of said plurality of flutes is formed with a maximum cross-sectional area while maintaining structural integrity of said elongate body so that each of said flutes avoids exposure of said bore while permitting a maximum evacuation of the chips by said further pressure of coolant, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each flute with a maximum cross-sectional area while maintaining structural integrity of said elongate body in order to save manufacturing costs, provide the greatest clearance for chips and coolant, and maintain the strength of the cutting tool, since it has been held that discovering an optimum value of a result effective variable involves only routine (See 103 rejection of claim 8).
Furthermore, Leblanc teaches wherein each flute of said plurality of flutes (5) defines an angle less than 20 degrees relative to said rotational axis (A) thereby reducing a distance travelled by the chips evacuated by said further flow of coolant and the chips from said cutting edge to said first end of said elongate body so that any blockage of said further flow of coolant is minimized thus reducing any possibility of breakage of the cutting tool (See Fig. 2, paragraph 0006 describing the angle being in the range of 15 to 50 degrees, and paragraph 0042 describing the angle aids in removing chips easily and reduces/limits friction)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Myers to provide a plurality of flutes defining an angle less than 20 degrees, as taught by Leblanc. Doing so would provide ease in removing chips and reduce/limit friction (See paragraph 0042).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Qi (CN104551178) in view of Li (CN203830815).
Regarding claim 16, Qi teaches a cutting tool for cutting a hole in a workpiece, said cutting tool comprising: an elongate body having a first and a second end (See modified Fig. 1 depicting the elongate body having a first and second end): said elongate body being fabricated from a carbide blank which defines at least 3 helical coolant channels (4) (See Fig. 1 depicting the three helical coolant channels 4 and paragraph 0004 describing the tool being made of carbide), said channels (4) being disposed angularly relative to a rotational axis of said elongate body for subsequently permitting machining of a flute between each adjacent channel (See modified Fig. 1 depicting the rotational axis and channels 4 and paragraph 0013 describing the channels 4 being angular relative to a rotational axis); each flute guiding a flow of chips and coolant therethrough as the chips are cut from the workpiece during cutting of the hole in the workpiece (See modified Fig. 1 depicting the flutes); and said channels being disposed at an angle (α) (See Fig. 1 and paragraph 0013). Qi fails to specifically teach the angle is within a range of 1 to 25 degrees relative to said rotational axis for minimizing the distance travelled by the chips through said flutes during evacuation thereof thereby inhibiting blockage of said flutes by the chips.

    PNG
    media_image3.png
    565
    962
    media_image3.png
    Greyscale

Modified Fig. 1 of Qi (CN104551178)

Li teaches channels (3) being disposed at an angle within a range of less than 20 degrees relative to said rotational axis for minimizing the distance travelled by the chips through said flutes during evacuation thereof thereby inhibiting blockage of said flutes by the chips. See modified Fig. 1 depicting the rotational axis and flutes and paragraph 0008 describing the channels 3 being disposed at an angle of 20-30 degrees.


    PNG
    media_image4.png
    384
    845
    media_image4.png
    Greyscale

Modified Fig. 1 of Li (CN203830815)

Li’s coolant channels at an angle is substantially close to that of the instant claims. And, a prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties. And doing so would increase the manufacturability of the channels and ease the travel of coolant through the cutting tool. Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.
Response to Amendment
The affidavit under 37 CFR 1.132 filed 5/26/22 is insufficient to overcome the rejection of claims 1-16 based upon the above references as set forth in the last Office action because the reasons set forth here and in response to arguments section:
In order for an affidavit to be of probative value, the evidence of secondary considerations must be related to the claimed invention. While the affidavit does point to specific degrees there is no real nexus between the invention as claimed and the evidence of the secondary considerations.    There is no evidence that such a long felt need exists and that it is unexpected, the affidavit is merely the applicant’s opinion of a long felt need.

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive.
Applicant argues that “these applied references do not teach or give a hint that: ‘……each flute of said plurality of flutes’ defines ‘an angle less than 20 degrees relative to said rotational axis’”. However, Examiner provided Leblanc (US2018028085) to modify Myers to provide flutes defining an angle less than 20 degrees. Leblanc teaches a helix angle in the range of 15 to 50 degrees which overlaps with the claimed range and the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. Furthermore, in regards to the affidavit filed on 05/26/2022, Leblanc discloses a helix range of 15-50 degrees, which overlaps with the “preferably 15 degree helix angle that resulted in unexpected advantages”, recited in the affidavit. 
Furthermore, applicant argues that Leblanc “does not disclose the provision of any coolant bore of channels for cooling the cutting edge or for conveying chips to be evacuated through a flute defined by the drill”. However, Examiner argues one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner provides Leblanc as a modification to Myers to provide a helix angle in the range of 15-50 degrees in order to ease the removal of chips and reduce/limit friction (See paragraph 0042 of Leblanc).
Applicant further argues that “claim 14 recites a helix angle of less than 20 degrees and there is no hint of suggestion in either of the applied references to such a helix angle for providing considerable advantages set forth in the rule 132 declaration”. However, claim 14 does not recite a helix angle of less than 20 degrees as argued by Applicant.
Regarding Applicant’s arguments to the rejection of claim 15, Applicant argues that “there is no suggestion in the ‘116, ‘178 or ‘085 references that a person of ordinary skill in the art at the time of the invention would combine the teaching of a non-integrally cooled dental drill to solve the problem of chip evacuations or to apply the disclosed helix angle in a carbide drill having an internal cooling bore as claimed in modified claim 15”. In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, reference ‘178 was used as a modification to Myers for the tool to be made from a carbide blank. Doing so would provide higher productivity, higher machining security, and resistance to wear from machining (See paragraph 0004). Reference ‘085 was used as a modification to Myers to provide a helix angle in the range of 15-50 degrees in order to ease the removal of chips and reduce/limit friction (See paragraph 0042 of Leblanc). 
Furthermore, Applicant argues that “none of the references that each flute have a maximum cross sectional area because of the central and coaxial location of the bore thus maintaining the structural integrity of the drill and that this feature would not be obvious to a person of ordinary skill in the art in the light of the disclosure of the three applied references”. However, Examiner argues that the maximum cross-sectional area of the flutes is a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. And optimizing the maximum cross-sectional area of the flutes would save manufacturing costs, provide the greatest clearance for chips and coolant, and maintain the strength of the tool. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Applicant’s argument that “modified claim 16 recites a helix angle of less than 20 degrees and as stated in the rule 132 declaration filed therewith, Applicant has discovered unexpected advantages by the claimed cutting tool including greatly reduced heat transfer from the hot chips cut by the cutting edge to the drill”. The disclosure in the rule 132 provides “that the corresponding reduction in the time taken to evacuate such chips and thus less time for heat transfer from the hot chips cut from the workpiece to the drill thereby reducing a tendency for drill breakage” points to the helix angle of the flutes, which Leblanc has been provided by the Examiner as discussed above. Furthermore, as discussed above, the range that is substantially close has been held to be prima facie obvious (See 103 rejection of claim 16 in view of Li).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/Examiner, Art Unit 3722                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722